IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CAROL LEVY,                                 : No. 474 MAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
ROBERT JOHNSON AND IMPERIAL                 :
HOME INSPECTIONS, LLC,                      :
                                            :
                   Respondents              :


                                       ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2016, the Petition for Allowance of Appeal

is DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.